Citation Nr: 1411748	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), anxiety disorder, alcohol dependence, mood disorder, cannabis dependence, and adjustment disorder.

2.  Entitlement to service connection for right knee condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to January 2004, including service in Iraq.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) RO Pittsburgh, Pennsylvania.  

In June 2009 the Veteran testified at a hearing before a Decision Review Officer.  However, the transcript of that hearing was lost.  In the January 2010 supplemental statement of the case (SSOC), the Veteran was provided an opportunity to request another hearing.  He has not requested another hearing and in his January 2010 substantive appeal he indicated that he did not want a Board hearing.  Thus the Veteran is not prejudiced by the Board proceeding to the merits of the case.

The Board has recharacterized the claim of service connection for PTSD to include other psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since to the most recent SSOC, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to housebound status was raised in a submission received in February 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD, right knee condition, hearing loss, tinnitus, and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs RO.


FINDINGS OF FACT

1.  The Veteran's MDD had its onset in service.

2.  Alcohol dependence is not secondary to service-connected MDD.

3.  Cannabis dependence is not secondary to service-connected MDD.


CONCLUSIONS OF LAW

1.  Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for alcohol dependence are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for service connection for cannabis dependence are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues of service connection for alcohol and cannabis dependence, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The probative medical opinion evidence of record, i.e., the January 2014 opinion of the VHA specialist, shows that the Veteran's current major depressive disorder is at least as likely as not related to service.  The conflicting medical opinion's inadequate rationale renders it not probative.  As such, service connection for MDD is warranted.  

Service connection on a direct basis for substance abuse is precluded.  There is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the probative medical opinion evidence is positive on a direct basis, i.e., it shows that his alcohol dependence and cannabis dependence were aggravated beyond their normal progression by service.  However, there is no evidence that the substance abuse disorders are secondary to service-connected MDD.  Thus the limited exception to the doctrine does not apply and there is no entitlement under the law to the benefit sought.  Accordingly, the claims of entitlement to service connection for alcohol and cannabis dependence must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for major depressive disorder is granted.

Service connection for and alcohol dependence is denied.

Service connection for cannabis dependence is denied.

REMAND

While the Veteran's claim for an acquired psychiatric disability has been partially granted, the claim for PTSD must be remanded as there appear to be outstanding relevant treatment records.  Specifically, in a February 2014 statement, his agent identified VA and Social Security Administration (SSA) records relevant to a diagnosis of PTSD.  A remand is necessary to obtain these records.

The issues of service connection for hearing loss, tinnitus, and right knee condition must also be remanded as the outstanding SSA records may be relevant to these claims.  Further, the Board finds that VA examinations for hearing loss, tinnitus, and right knee condition should be provided to ascertain the nature, extent, onset, and etiology of these claimed disabilities.

Finally, while mild asymptomatic pes planus was noted at the Veteran's August 1995 entrance examination, he has not been provided with an examination to determine whether it was aggravated by service.  In light of the missing hearing transcript related to this claim, the Board finds an examination is needed in order to adjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records, physically or electronically, from the Pittsburgh and Butler VA Medical Centers dated after January 2011 to the present that are relevant to mental health, hearing loss, tinnitus, right knee, and/or pes planus.

2.  Obtain all relevant Social Security Administration records, physically or electronically.

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service hearing loss, tinnitus, right knee, pes planus, or PTSD symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any additional treatment records with the claims file, schedule the Veteran for appropriate VA examinations to determine:

a)  Whether any diagnosed hearing loss, tinnitus, right knee condition, and PTSD at least as likely as not had their onset during service or are otherwise related to service.

b)  Whether his pes planus was aggravated beyond its normal progression by service.

The claims file must be made available to and be reviewed by the examiners in conjunction with the examinations.  All indicated studies should be performed and all findings should be reported in detail.  The rationale for all opinions expressed should be set forth in the report.

5.  Then readjudicate the appeals.  If any benefit sought remains denied, the Veteran and his representative should be furnished a SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


